Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment filed on 12/21/2021. By this 
amendment,
Claims 1, 6-8, 12, and 16 have been amended.
6-7 and 12-15 are allowed.
Claims 1-5, 8-11, and 16-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 16, “a database means“ appears to be a box (figure 3, #306) that stores “a configuration table”, “host identifier data elements”, “configuration data elements”, “customer identifier data elements”, and “custom configuration data elements” (paras 0054-0057); “a means for receiving” appears to be a controller described in paragraph [0007]: “the controller is configured to receive a customer identifier from a host”; “a means for matching” appears to be a controller described in paragraph [0007]: “The controller is further configured to obtain the customer identifier from the host, match the customer identifier to one of the plurality of customer identifier data elements”; “a means for modifying” appears to be a data storage device described in paragraph [0018]: “the data storage device may modify its native operating 
In claim 17, “a means for receiving” appears to be a controller as described in paragraph [0006]: “the controller is configured to receive a host identifier from a host”, “a means for matching” appears to be a controller described in paragraph [0007]; “a means for modifying” appears to be a data storage device described in paragraph [0018].
In claim 18, “a means for receiving” appears to be a controller as described in paragraph [0006]: “the controller is configured to receive a host identifier from a host”, “a means for matching” appears to be a controller described in paragraph [0007]; “a means for modifying” appears to be a data storage device described in paragraph [0018].
In claim 19, “a means for receiving” appears to be a controller as described in paragraph [0006]: “the controller is configured to receive a host identifier from a host”, “a means for matching” appears to be a controller described in paragraph [0007]; “a means for modifying” appears to be a data storage device described in paragraph [0018].

Allowable Subject Matter
Claims 6-7 and 12-15 are allowed. 
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to claim 6, to refrain from matching a second customer identifier to one of  the host, match the customer identifier to one of the plurality of customer identifier data elements, write a corresponding one of the plurality of custom configuration data elements to the custom configuration memory; and  refrain from matching a second customer identifier to one of the plurality of custom configuration data elements if the second customer identifier is different from the customer identifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 2, 8, 9, 10, 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chaganti et al. (US 2019/0238558, hereafter Chaganti), in view of Chew (US 2013/0275691), and in view of Feldman et al. (US 2013/0238834, hereafter Feldman), and further in view of Mayer et al. (US 2020/0159441, hereafter Mayer)
	With respect to independent claim 1, Chaganti recites
A data storage device, comprising: (disclosing each of a plurality of computing devices (fig. 1 and relevant texts) may comprises the memory #220B, persistent storage #230, and an interconnect #250D considered as a memory controller (para 0023). The memory #220B, persistent storage #230C, and the memory controller #250D may be considered as a data storage device)
a controller (disclosing the plurality of computing devices #110A-N of distributed system #110 (para 0023 and 0030; fig. 1 and relevant texts). Each of the plurality of computer devices of the distributed system #110 (fig. 1) may include an interconnect, which may be considered as a memory controller (para 0023; see also para 0044) ) and a data storage device operating parameter configured to configure a native function of the data storage device, (disclosing in response to receiving a configuration authentication request, the validation agent #260 (para 0038; fig. 2 and relevant texts) may decide whether the identified resources match validated configurations, and the determination, would make the valid agent may or may not authorize the new configuration for the user resources (paras 0003-0004, 0047, and 0098; fig. 5 and 
the controller configured to receive a host identifier from a host; (disclosing the validation agent of the controller receives an identifier from one of computing devices #110A-N (fig. 1 and related texts), which may be considered as a host; and the identifier may be considered as a host identifier (para 0004)
a database comprising: (disclosing the persistent storage of the validation agent includes a library #400 considered as a database (paras 0004 and 0067))
a plurality of host identifier data elements; and (disclosing the validation library #400 comprises a plurality of component identifiers considered as a plurality of host identifier data elements (paras 0070-0071; fig. 4A and relevant texts))
a plurality of device configuration data elements, each of the plurality of device configuration data elements corresponding to a respective one of the plurality of host identifier data elements; (disclosing the persistent storage stores a plurality of validated configurations considered as host identifier data elements (para 0004); and each of the validated configurations corresponds to a respective component identifier of the plurality of component identifiers (para 0070))
wherein the controller is further configured to obtain the host identifier from the host, match the host identifier to one of the plurality of host identifier data elements, and (para 0097; fig. 5 and relevant texts) write a corresponding one of the plurality of device configuration data elements to a requesting entity. (disclosing generating and sending the 
modify the data storage device operating parameter to match a verified configurations of a host, and update a first device configuration data element of the plurality of device configuration data elements based on the verified configurations of the host. (disclosing authorizing a new configuration of user resources of a computing device when an identifier of a computing device in response to a match any of the verified configurations (paras 0005 and 0099). The user resources (210) include “processor(s) (210A), memory (220B), persistent storage (230C), a network adapter (240E), and an interconnect (250D)” (para 0039). Authorizing a new configuration of user resources suggests that configuration of the user resources may be modified to match any of the verified configuration while the user resources may include three configurations for a solid state drive (para 0099); and that suggests that a new configuration of user resources may be related to some operating parameters of the solid state drive. In addition, the new configuration of user resources may be obtained by updating the solid state drive based on a request from a user application considered as a host application (para 0042)
Chaganti recites
a controller and a data storage device operating parameter configured to configure a native function of the data storage device
Chaganti does not explicitly recite
a controller comprising a data storage device operating parameter configured to configure a native function of the data storage device
However, Chew discloses a memory controller #110 comprises a memory validation agent #115 (para 0022; fig. 1 and relevant texts), which includes logic to perform memory validation (paras 0022-0023) to validate memory operations in response to a power state transition in memory #120 (abstract; fig. 1). Therefore, the validation of the memory would have at least a parameter for validating the memory; and the parameter may be considered as a data storage device operating parameter. Thereby, Chew discloses a controller comprising a data storage device operating parameter configured to configure a memory operation of the memory, analogous to what has been done by Chaganti.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of memory controller and validation agent of Chaganti, to include the memory validation gent to be included in the memory controller of Chew. Therefore, the combination discloses a controller comprising a data storage device operating parameter configured to configure a native function of the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for configuring faster boot-up or other memory operations; and thereby, performance and reliability of computer systems are improved (Chew, paras 0004-0006) 
Chaganti recites
write a corresponding one of the plurality of device configuration data elements to a requesting entity
Chaganti does not explicitly recite
write a corresponding one of the plurality of device configuration data elements to the data storage device that stores operating parameter
However, Feldman discloses a method for storing updated operating parameters in a particular storage region of the storage device (para 0019), analogous to what has been done by Chaganti.
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing the operating parameter of Chaganti, to include the method for storing the operating parameters of Feldman. Therefore, the combination discloses write a corresponding one of the plurality of device configuration data elements to the data storage device that stores operating parameter. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance (Feldman, para 0002), reliability of reconfigurations of computing devices (Chaganti, para 0129))
Chaganti recites
modify the data storage device operating parameter to match a verified configurations of a host, and update a first device configuration data element of the plurality of device configuration data elements based on the verified configurations of the host
But Chaganti does not explicitly recite
modify the data storage device operating parameter to match a quirk and a persona of the host, and update a first device configuration data element of the plurality of device configuration data elements based on the quirk and the persona of the host

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for modify the data storage device operating parameter of Chaganti, to include the method for modify the data storage device operating parameter of Mayer. Therefore, the combination discloses modify the data storage device operating parameter to match a quirk and a persona of the host, and update a first device configuration data element of the plurality of device configuration data elements based on the quirk and the persona of the host. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting operating parameters; and thereby, improved reliability and power consumption and other performance aspects (Mayer, para 0101))

	With respect to claim 2, Chaganti recites
The data storage device of claim 1, wherein the controller is further configured to obtain a second host identifier from a second host, match the second host identifier to one of the plurality of host identifier data elements, and write a corresponding one of the plurality of device configuration data elements to the data storage device that stores operating parameter. (the disclosure of a plurality of host identifiers, each is associated with a host (paras 0076-0077) suggests that the controller may receive a request from one of the hosts considered as a second host, then the controller would perform a similar process disclosed in the rejection for claim 1 above (see also paras 0047 and 0095))

	With respect to independent claim 8, Chaganti recites
A data storage device, comprising: (disclosing each of a plurality of computing devices (fig. 1 and relevant texts) may comprises the memory #220B, persistent storage #230, and an interconnect #250D considered as a memory controller (para 0023). The memory #220B, persistent storage #230C, and the memory controller #250D may be considered as a data storage device) a controller (disclosing the plurality of computing devices #110A-N  of distributed system #110 (para 0023 and 0030; fig. 1 and relevant texts). Each of the plurality of computer devices of the distributed system #110 (fig. 1) may include an interconnect, which may be considered as a memory controller (para 0023; see also para 0044) and a data storage device operating parameter configured to configure non-native functionality of the data storage device, (disclosing in response to receiving a configuration authentication request, the validation agent #260 (para 0038; fig. 2 and relevant texts) may decide whether the identified resources match validated configurations, and the determination, would make the valid agent may or may not authorize the new configuration for the user resources (paras 0003-0004, 0047, and 0098; fig. 5 and relevant texts). Therefore, the validation agent would comprise at least a the controller configured to receive a customer identifier from a host; (disclosing the validation agent of the controller receives an identifier from one of computing devices #110A-N (fig. 1 and related texts), which may be considered as a host; and the identifier may be considered as a customer identifier (para 0004))
a database comprising: disclosing the persistent storage of the validation agent includes a library #400 considered as a database (paras 0004 and 0067))
a plurality of customer identifier data elements; and (disclosing the validation library #400 comprises a plurality of component identifiers considered as a plurality of customer identifier data elements (paras 0070-0071; fig. 4A and relevant texts))
a plurality of custom configuration data elements defining nonnative functionality of the data storage device, (disclosing the listing comprises physical components that are not in a validated configuration, which may be considered as to provide non-native functionality (para 0105); and the listing may be considered to include custom configuration data elements)
 each of the plurality of custom configuration data elements corresponding to a respective one of the plurality of customer identifier data elements; (disclosing the listing comprises physical components that are not in a validated configuration, which may be considered as to provide non-native functionality (para 0105) wherein the controller is further configured to obtain the customer identifier from the host, match the customer identifier to one of the plurality of customer identifier data elements, and (para 0097; fig. 5) write a corresponding one of the plurality of custom configuration data elements to a requesting entity, (disclosing generating and sending the compliance report to the requesting entity (paras 0100 and 0106-0107) in response to a match (para 0094). The compliance report may include an authorization of a new configuration of the user resources (para 0101)
modify the data storage device operating parameter to match a verified configuration of the host, and update a first custom configuration data element of the plurality of custom configuration data elements based on the verified configuration of the host. (disclosing authorizing a new configuration of user resources of a computing device when an identifier of a computing device in response to a match any of the verified configurations (paras 0005 and 0099). The user resources (210) include “processor(s) (210A), memory (220B), persistent storage (230C), a network adapter (240E), and an interconnect (250D)” (para 0039). Authorizing a new configuration of user resources suggests that configuration of the user resources may be modified to match any of the verified configuration while the user resources may include three configurations for a solid state drive (para 0099); and that suggests that a new configuration of user resources may be related to some operating parameters of the solid state drive. In addition, the new configuration of user resources may be obtained by updating the solid state drive based on a request from a user application considered as a host application (para 0042). Updating a configuration of the user resources may be considered as updating a custom configuration of a plurality of custom configurations.
Chaganti recites
a controller and a data storage device operating parameter configured to configure a custom configuration memory

a controller comprising a custom configuration memory 
However, Chew discloses a memory controller #110 comprises a memory validation agent #115 (para 0022; fig. 1 and relevant texts), which includes logic to perform memory validation (paras 0022-0023) to validate memory operations in response to a power state transition in memory #120 (abstract; fig. 1). Therefore, the validation of the memory would have at least a parameter for validating the memory; and the parameter may be considered as a data storage device operating parameter. Thereby, Chew discloses a controller comprising a data storage device operating parameter configured to configure a memory operation of the memory, analogous to what has been done by Chaganti.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of memory controller and validation agent of Chaganti, to include the memory validation gent to be included in the memory controller of Chew. Therefore, the combination discloses a controller comprising a custom configuration memory. The person of ordinary skill in the art would have been motivated to apply the modification for configuring faster boot-up or other memory operations; and thereby, performance and reliability of computer systems are improved (Chew, paras 0004-0006) 
Chaganti recites
write a corresponding one of the plurality of custom configuration data elements to a requesting entity
But Chaganti does not explicitly recite
write a corresponding one of the plurality of custom configuration data elements to the custom configuration memory
However, Feldman discloses a method for storing updated operating parameters in a particular storage region of the storage device (para 0019), analogous to what has been done by Chaganti.
 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing the operating parameter of Chaganti, to include the method for storing the operating parameters of Feldman. Therefore, the combination discloses write a corresponding one of the plurality of custom configuration data elements to the custom configuration memory. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance (Feldman, para 0002), reliability of reconfigurations of computing devices (Chaganti, para 0129))
Chaganti recites
modify the data storage device operating parameter to match a verified configuration of the host, and update a first custom configuration data element of the plurality of custom configuration data elements based on the verified configuration of the host
But Chaganti does not explicitly recite
modify the data storage device operating parameter to match a quirk and a persona of the host, and update a first custom configuration data element of the plurality of custom configuration data elements based on the quirk and the persona of the host

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for modify the data storage device operating parameter of Chaganti, to include the method for modify the data storage device operating parameter of Mayer. Therefore, the combination discloses modify the data storage device operating parameter to match a quirk and a persona of the host, and update a first custom configuration data element of the plurality of custom configuration data elements based on the quirk and the persona of the host. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting operating parameters; and thereby, improved reliability and power consumption and other performance aspects (Mayer, para 0101))

With respect to claim 9, Chaganti recites
The data storage device of claim 8, wherein the controller is further configured to obtain a second customer identifier (one of remote users may be considered as a second from a second host, match the second customer identifier to one of the plurality of customer identifier data elements, and write a corresponding one of the plurality of custom configuration data elements to the custom configuration memory. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 9)

With respect to claim 10, Chaganti recites
The data storage device of claim 8, wherein the controller comprises a data storage device operating parameter configured to configure a native function of the data storage device, the controller further configured to receive a host identifier from the host; wherein the database further comprises a plurality of host identifier data elements and a plurality of device configuration data elements, each of the plurality of device configuration data elements corresponding to a respective one of the plurality of host identifier data elements; and wherein the controller is further configured to obtain the host identifier, match the host identifier to one of the plurality of host identifier data elements, and write the corresponding one of the device configuration data elements to the data storage device that stores operating parameter. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 10)

With respect to independent claim 16, Chaganti recites
A data storage device, comprising: a database means comprising: a plurality of host identifier data elements; a plurality of customer identifier data elements; a plurality of custom configuration data elements, each of the plurality of custom configuration data elements corresponding to a respective one of the plurality of customer identifier data elements; a plurality of operating parameter configuration data elements, each of the plurality of operating parameter data elements corresponding to a respective one of the plurality of host identifier data elements; a means for receiving a customer identifier from a host; a means for matching the customer identifier to one of the plurality of customer identifier data elements; and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 16)
a means for modifying a controller of the data storage device to match a verified configuration of the host based on the custom configuration data element corresponding to the one of the plurality of customer identifier data elements; and a means for updating a first custom configuration data element of the plurality of custom configuration data elements based on the verified configuration of the host. (disclosing authorizing a new configuration of user resources of a computing device when an identifier of a computing device in response to a match any of the verified configurations (paras 0005 and 0099). The user resources (210) include “processor(s) (210A), memory (220B), persistent storage (230C), a network adapter (240E), and an interconnect (250D)” (para 0039). Authorizing a new configuration of user resources suggests that configuration of the user resources may be modified to match any of the verified configuration while the user resources may include three configurations for a solid state drive (para 0099); and that suggests that a new configuration of user resources may be related to some operating parameters of the solid state drive. In addition, the new configuration of user resources may be obtained by updating the solid state drive based on a request from a user application considered as a host application (para 0042). Updating a 
Chaganti recites
a means for modifying a controller of the data storage device to match a verified configuration of the host based on the custom configuration data element corresponding to the one of the plurality of customer identifier data elements; and a means for updating a first custom configuration data element of the plurality of custom configuration data elements based on the verified configuration of the host
But Chaganti does not explicitly recite
a means for modifying a controller of the data storage device to match a quirk and persona of the host based on the custom configuration data element corresponding to the one of the plurality of customer identifier data elements; and a means for updating a first custom configuration data element of the plurality of custom configuration data elements based on the quirk and the persona of the host
However, Mayer discloses the host device may adjust its own operation based on the operating parameter, the host device may also adjust the operation of the memory device based on determining the operating parameter. The host own operation may include the timing, voltage, or another characteristic of signaling the host device transmits to the memory device, and etc. (para 0017); therefore, the host operation appears to include “quirks” and “persona” as described in paragraphs [0043] and [0045] of the application’s specification; thereby, the host own operation may be considered as “a quirk and a persona”. Thus, the method is analogous to what has been done by Chaganti. 


Claims 3-4 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chaganti et al. (US 2019/0238558, hereafter Chaganti), in view of Chew (US 2013/0275691), and in view of Feldman et al. (US 2013/0238834, hereafter Feldman), and further in view of Mayer et al. (US 2020/0159441, hereafter Mayer), as applied to claims 1 and 10 above, in view of Ferlitsch (US 2008/0158581) 
With respect to claim 3, Chaganti recites
The data storage device of claim 1, wherein the controller comprises a memory configured to define a non-native function of the data storage device; (the disclosure of “the compliance report may include a listing of the physical components, firmware, firmware settings, and/or drivers of the user resources that are not in a validated configuration” (para 0105) suggests that the controller may comprise a memory storing information to configure 
wherein the database further comprises a plurality of customer identifier data elements and a plurality of custom configuration data elements, each of the plurality of custom configuration data elements corresponding to a respective one of the plurality of customer identifier data elements; and (the disclosure of “the compliance report may include a listing of the physical components, firmware, firmware settings, and/or drivers of the user resources that are not in a validated configuration” (para 0105) suggests that the persistent storage of the validation agent may include a library (paras 0004 and 0067) that includes a plurality of customer identifier data elements and a plurality of custom configuration data elements, each of the plurality of custom configuration data elements corresponding to a respective one of the plurality of customer identifier data elements (fig. B and relevant texts; fig. 4A; similar rejection for claim 1 is applied, mutatis mutandis, to claim 3)
wherein the controller is further configured to obtain the customer identifier, match the customer identifier to one of the plurality of customer identifier data elements, and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 3) write the corresponding one of the custom configuration data elements to the memory. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 3)
The combination of Chaganti and Feldman recites
comprises a memory
write the corresponding one of the custom configuration data elements to the memory

comprises a custom function memory
write the corresponding one of the custom configuration data elements to the custom function memory
However, Ferlitsch discloses a method for classifying input data format types into native data and non-native data (para 0032). The native data and non-native data are stored in a native memory and a non-native memory (fig. 2 and relevant texts), which are used to enable viewing and editing functions (para 0029). The non-native memory may considered as a custom function memory. Thus, this method is analogous to what has been done by the combination of Chaganti and Feldman.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for writing the operating parameter of the combination of Chaganti and Feldman, to include the method for storing native and non-native data of Ferlitsch. Therefore, the combination discloses comprises a custom function memory; and write the corresponding one of the custom configuration data elements to the custom function memory. The person of ordinary skill in the art would have been motivated to apply the modification for determining faster operating parameters, and thereby, improving performance of computing device (Chaganti, para 0129; Ferlitsch, abstract)) 

With respect to claim 4, Chaganti recites
The data storage device of claim 3, wherein the host identifier is comprised of the customer identifier. (the disclosure of “The compliance report may be sent to another entity, 

With respect to claim 11, Chaganti recites
The data storage device of claim 10, wherein the host identifier is comprised of the customer identifier. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 11)


Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chaganti et al. (US 2019/0238558, hereafter Chaganti), in view of Chew (US 2013/0275691), and in view of Feldman et al. (US 2013/0238834, hereafter Feldman), and further in view of Mayer et al. (US 2020/0159441, hereafter Mayer), and further in view of Ferlitsch (US 2008/0158581), as applied to claim 4 above, in view of Wang et al. (US 2016/0056847, hereafter Wang) 
With respect to claim 5, Chaganti recites
The data storage device of claim 4, wherein the host provides power to the controller and other components to obtain and match the host identifier.

Chaganti recites
the host provides power to the controller and other components to obtain and match the host identifier
But Chaganti does not explicitly recite
to refrain from obtaining the host identifier after a power down of the host
However, Wang discloses a method for reading configuration information from a nonvolatile memory to initialize a RF module (abstract), comprising during the power down the reconfigurable RF module controller #12 stops read/write access to the non-volatile memory for the initialization of the RF module (para 0070; see also para 0071). Thus, this method is analogous to what has been done by Chaganti.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for controlling power and memory access of Chaganti, to include the method for controlling power and memory access of Wang. Therefore, Chaganti may not read and match the host identifier after the power-down cycle. Therefore, the combination discloses to refrain from obtaining the host identifier after a power down of the host. The person of ordinary skill in the art would have been motivated to apply the modification for saving energy and improved data integrity (Wang, para 0007))


Claims 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chaganti et al. (US 2019/0238558, hereafter Chaganti), in view of Chew (US 2013/0275691), and in view of Feldman et al. (US 2013/0238834, hereafter Feldman), and further in view of Mayer et al. (US 2020/0159441, hereafter Mayer), as applied to claim 16 above, in view of Troy et al. (US 2021/0081135, hereafter Troy)
With respect to claim 17, Chaganti recites
The data storage device of claim 16, further comprising: a means for receiving a host identifier from the host; a means for matching the host identifier to one of the plurality of host identifier data elements; and (similar rejection for claim 16 is applied, mutatis mutandis, to claim 17) 
a means for modifying a component based on the operating parameter configuration data element corresponding to the one of the plurality of host identifier data elements. (figs.  4A-B and relevant texts)
Chaganti recites
modifying a component based on the operating parameter configuration data element corresponding to the one of the plurality of host identifier data elements
But Chaganti does not explicitly recite
modifying the controller based on the operating parameter configuration data element corresponding to the one of the plurality of host identifier data elements
However, Troy discloses a method for modifying a controller by using the configuration file parameter #360 (para 0055)


With respect to claim 18, Chaganti recites
The data storage device of claim 17, further comprising: a means for receiving a second host identifier; (disclosing a plurality of host identifiers (para 0076; fig. 4B), and one of the host identifier may be considered as a second host identifier)
 a means for matching the second host identifier to one of the plurality of host identifier data elements; and (similar rejection for claim 2 is applied, mutatis mutandis, to claim 18)
a means for modifying the controller based on the operating parameter configuration data element corresponding to the one of the plurality of host identifier data elements. (similar rejection for claim 17 is applied, mutatis mutandis, to claim 18)

With respect to claim 19, Chaganti recites
The data storage device of claim 18, further comprising: a means for receiving a second customer identifier; (the disclosure of “The compliance report may be sent to another 
a means for matching the second customer identifier to one of the plurality of customer identifier data elements; and (similar rejection for claim 16 is applied, mutatis mutandis, to claim 19)
a means for modifying the controller ( similar rejection for claim 17 is applied, mutatis mutandis, to claim 19) based on a second custom configuration data element (Chaganti, the modification may be based on a compliance report comprising configuration considered a second custom configuration data element (para 0105)) corresponding to the one of the plurality of customer identifier data elements. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 19)

With respect to claim 20, Chaganti recites
The data storage device of claim 19, wherein one of the host identifier and the second host identifier comprises one of a processor model, (paras 0077, 0018, 0023) a chipset driver version, (chipset of a mother board (para 0023), “The configuration may include the type and/or version of hardware components of the example computing device (200) and/or drivers” (para 0036)) a product name, (name of a firmware (para 0091)) a firmware version, and (para 0099) a display driver version. (paras 0128 and 0036))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1-5, 8-11, 14, and 16-20 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137